Title: To George Washington from Colonel Rufus Putnam, 30 August 1778
From: Putnam, Rufus
To: Washington, George


          
            Sir
            Camp White Plains 30th August 1778
          
          Haveing seen a list of the Massachusetts line of Colos. said to be arrangment made by a
            board of General Officers as they are in future to Rank, together with the Committee of
            arrangment being arrived in camp, I hope your Excellency will consider as a sufficient
            apology for my addressing you at this time on the subject of my own Rank.
          In your letter of 11th April last you say the “Massachusetts Colonels allow that I have
            rank in the great line of the army from the date of my  Appointment
            as Colonel of Engineers, but in the line of Massachusetts they contend that I only Rank
            from the time of my appointment to the command of a Regiment by the state.[”]
          However Just the reasoning may appear to some I can by no means consent to it; I have
            no Idea of Commanding a Colonel of one of the other States who may command a Colonel of
            the Massachusetts state that (by this rule) will command me, at the same time, should
            three officers under these Circumstances be ordered on duty together, neither of them
            could have the command of the whole, because they would be commanded by each other,
            which would introduce a scene of Confusion and Injure the service—If these gentlemen
            should admit that in this case the Massachusetts line of Rank should give way to the
            great line of the army and the Massachusetts line should be held to only when on duty
            with Massachusetts Officers it would Releave us very little and opens a door for the
            worst of Consequences, as it tends in my opinion to
            prevent any Regular line of rank ever being established thro’ the army, but admit that
            this would be a good Rule in future it ought to be Rejected in the present case, for
            till the Resolve of Congress in 1776, Ordering 88 Battalions to be Raised dureing the
            war and proportioning the number to each State there was no such thing as a
            Massachusetts line, so far from it that when the
            Regiments were Raised for the service of the year 1776, there was pains taken to
            Intermix officers of different States in the same Regiment, and there was no State
            appointment in the army, wherefore these Gentlemens pretentions to Rank in the
            Massachusetts line in the present army, cannot arise from their former Rank in that
            line, because there was no such line, but from their former Rank in the line of the army
            at large, nothing I think can be more manifest than this and therefore no Reason I
            presume can be given why in setling the present Massachusetts Line I should not Receive
            equal advantage from my appointment as Colonel of Engineers, in that line, as in the
            great Line of the army—According to their Arguments Lt Colo. Shearman of Colo. Webbs
            Regt shall have no advantage of Rank in the Connecticut Line from the Majority he had in
            1776, because he was under a Massachusetts Colonel, nor I from my Lt Colonelcy by reason
            of my serving that year under a Connecticut Colonel—The
            Gentlemen Ranked before me in the list I have seen, and which I think ought not to be,
            are Colo. Shepard & Colo. Wigglesworth the one is the 3d, the other the 4th, and
            I am the 5th, in 1775 Colo. Shepard & I were Lt Colos. together, he then out
            Ranked, and had he Obtained the Regiment Immediately on the Resignation of Colo. Learned
            he would still commanded ⟨me⟩ but this was not the case; if it should be said that his Commanding the Regt before  my
              appointment, I Answer that I Commanded a Regiment in
            1775 after Colo. David Brewer was dismised as long as Colo. Shepard did in 1776 before
            my Appointment to the Rank of Colonel, and that he did not obtain the Rank of Colonel in
            the Army, till near three months after I had it—therefore I cannot see the propriety of
            his being Arranged before me—Colonel Wigglesworth as I am informed was not in the army
            in 1775 the first I ever heard of him was in 1776 when he Commanded a Regiment of New
            Levies to the Northward; it is possible If I had Quitted the service in the fall of 1775
            that I might have had one of those Regiments, I Knew a Major who was Rejected by the
            General Officers as a Major in 1775 who obtained one of them, and a Lt a Major in the
            same Regiment—I speak not this to detract from Colo. Wigglesworth I esteem him much but
            to shew where this Rule would carry us to if Persued.
          My own Pretentions are as follows, I was four years the last war in the Actual service
            of my Country, the last of which I had an Ensigns Commission, I again entered the
            service 19th April 1775, from which time ’till the 12th of August 1776 I served as a Lt
            Colonel, when I was appointed Engineer with the Rank of Colonel in the army.
          That under these Circumstances any Gentleman who began his service in 1776 in the
            manner Colo. Wigglesworth did, should be Arranged before me, I conceive to be very
            Injurious not only to me but all others in my situation, Exclusive of the Idea of my
            appointment as Colonel of Engineers.
          If this Arrangment is not fully Established I pray your Excellency to take my case into
            Consideration and order some Measures to be taken for my obtaining Justice, I am Your Excellencys Most Obedient Hble Servt
          
            Rufus Putnam
          
        